FILED
                             NOT FOR PUBLICATION                            JUN 21 2013

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 12-10416

                Plaintiff - Appellee,             D.C. No. 4:12-cr-50044-DCB

  v.
                                                  MEMORANDUM *
WILLIAM MOLINA-OCHOA,

                Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Arizona
                    Timothy M. Burgess, District Judge, Presiding **

                              Submitted June 18, 2013 ***

Before:         TALLMAN, M. SMITH, and HURWITZ, Circuit Judges.

       William Molina-Ochoa appeals from the judgment revoking supervised

release and the 21-month sentence imposed upon revocation. Pursuant to Anders v.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          **
              The Honorable Timothy M. Burgess, United States District Judge for
the District of Alaska, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
California, 386 U.S. 738 (1967), Molina-Ochoa’s counsel has filed a brief stating

that there are no grounds for relief, along with a motion to withdraw as counsel of

record. We have provided Molina-Ochoa the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

         Counsel’s motion to withdraw is GRANTED.

         AFFIRMED.




                                          2                                   12-10416